IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IZZY WHITEHURST,                      §
                                       §   Nos. 202, 2016
       Defendant Below-                §
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID 1110014096
       Plaintiff Below-                §
       Appellee.                       §

                      Submitted: September 9, 2016
                       Decided: November 16, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                ORDER

      This 16th day of November 2016, the Court has considered this matter

on the briefs filed by the parties and has determined that the Superior

Court’s order denying the appellant’s motion for postconviction relief should

be affirmed on the basis of and for the reasons assigned by the Superior

Court in its well-reasoned Opinion and Order dated March 31, 2016.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                            Justice